SAYRE, J.
In appellee’s suit for divorce, alimony, and the custody of her children, the decree awarded relief as prayed, except that the custody and control of the elder child, a boy of eight years, was awarded to the defendant, appellant. The custody and control of the younger child, a boy of five, was.awarded to complainant. Defendant appeals, but complains only of that provision of the decree which gave the younger child to the mother. He complains especially that the decree undertook to make the mother’s custody permanent.
We will not enter upon a discussion of the testimony upon which the parties base their conflicting claims. It has been considered, but neither the interests of the child or parties, nor any purposes of precedent, are to be served by a statement of - it. “Upon granting a divorce, the court may give the custody and education of the children of the marriage to either father or mother, as may seem right and proper, having regard to the moral character and prudence of the parents, the age and sex of the children.” — Code, § 3808. As the case has been presented to us, we think it highly probable that the chancellor has wisely disposed of it in all material respects. He need not have made the mother’s custody of the younger child permanent, for that custody would remain as fixed by the court until disturbed by the decree of some court having jurisdiction in the premises. But the court of chancery has jurisdiction, independent of any statute, over the custody of infant children. — Bryan v. Bryan, 34 Ala. 516. The court had no power, and we assume it did not intend, to fore*301close future action on the subject-matter of the- child’s custody, in case it shall be presented to a court of competent jurisdiction on some material change of status. The decree is conclusive of the interests of the child and the rights of the parents, so long as .the status of tbe time of the decree remains without material change; but at any time the court will, on proper application and a hearing, make such dispositions as may seem right and proper in view of changed circumstances. So- construed, the decree ought to be affirmed; and it is so ordered.
Affirmed.
Dowdell, C. J., and Simpson, Anderson, and Somerville, JJ., concur. McClellan and Mayfield, JJ., not sitting.